Citation Nr: 0110041	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from January 4, to October 
27, 1960.  

The veteran filed a claim for service connection for a 
bilateral foot disorder in February 1967.  After he did not 
provide requested information regarding the claim, it was 
administratively disallowed in March 1967.  38 C.F.R. 
§ 3.158.  

The veteran next claimed service connection for a bilateral 
foot disability in November 1983.  Service connection was 
denied for the claimed disability by a rating decision in 
February 1984.  The veteran was notified of the decision the 
same month, but did not appeal the decision.  It, therefore, 
is a final decision.  38 C.F.R. §§  3.104, 20.302.  

The Department of Veterans Affairs (VA) next heard from the 
veteran in November 1997, when he again asserted that he 
developed a bilateral foot condition in service in June 1960.  
In December the RO informed him of the previous denial and 
solicited the new and material evidence which is required to 
reopen a previously final denial.  38 C.F.R. § 3.156.  He did 
not respond by submitting any further material.  By a rating 
decision of March 1998, VA's Regional Office (RO), Cleveland, 
Ohio denied the reopening of the claim because he had not 
submitted any new and material evidence, and this appeal 
ensued.  

In April 1999, the veteran indicated that he wanted to appear 
for a hearing.  In May 1999, after his hearing options were 
explained to him, he requested that he be scheduled for a 
travel board hearing before a Member of the Board sitting at 
the RO.  The requested hearing was scheduled, but the veteran 
failed to report, and he did not request that the hearing be 
rescheduled.  The RO has exhausted all reasonable 
administrative procedures in attempting to locate an address 
and/or telephone number for the veteran in order to contact 
him.  Mail sent to the veteran has been returned to the RO by 
the postal service because he had moved and left no 
forwarding address.  A former wife reported that he was 
incarcerated, but could not furnish his address.  In these 
circumstances, the veteran's failure to provide the RO with 
his current address removes any possible "good cause" 
argument on his behalf for his failure to report.  
Consequently, the Board may proceed with action on the appeal 
because the hearing request has been effectively withdrawn.  
38 C.F.R. § 20.702. (2000).  


FINDINGS OF FACT

1.  The regional office has obtained all apparently available 
relevant evidence and the evidence which is of record is 
sufficient for an equitable disposition of the veteran's 
attempt to reopen the claim for service connection for a 
bilateral foot disorder.  

2.  In February 1984, the RO denied entitlement to service 
connection for a claimed foot disability , and the veteran 
did not appeal that determination.  

3.  In March 1998, the RO denied the veteran's November 1997 
request to reopen his claim for service connection for a 
bilateral foot disorder.  

4.  No evidence has been received since the February 1984 
decision by the RO, which, when considered alone or in 
conjunction with all of the evidence of record, is new and 
probative of the issue at hand, and thus so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The February 1984 decision by the RO denying service 
connection for a bilateral foot disorder has become final and 
the evidence received since that decision is not new and 
material; therefore, the veteran's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence available to agency decision makers when the 
veteran's claim was initially denied includes the service 
medical records which reflect that on the enlistment 
examination in December 1959 the veteran answered in the 
affirmative the question of whether he had had foot trouble, 
then or in the past.  The service records further reflect 
that the veteran had foot complaints beginning early during 
his active duty.  His complaints were frequent enough to 
warrant his referral to the orthopedic service by June 1960.  
When seen he complained of pain on walking, especially on the 
outside of his feet and after walking for a period of time.  
The examiner reported that the veteran's feet showed 
perfectly normal architecture throughout; that calluses on 
the bottom of the feet were normal in all regards; and that 
his shoes showed normal wear.  The examiner found that no 
foot disability was present and that there was nothing 
medically which could be done for the veteran.  The veteran 
was again seen on consultation by the same orthopedic 
physician the following month.  The physician indicated then 
that he found absolutely nothing in the veteran's feet to 
warrant his complaints.  It was concluded that the veteran 
was fit for full duty and should be returned to same and that 
any further appearances at sick bay should very seriously be 
considered as malingering.  

The veteran had visual complaints on the entrance medical 
examination and reported that his right eye had been injured 
when he was a child.  On clinical evaluation a visual defect 
and a traumatic coloboma were noted.  He was accepted for 
service with a reduced profile due to his eye problems.  
Shortly after entry, he complained of seeing spots before his 
eyes and related that this began several months prior to his 
enlistment.  He was discharged from the service in October 
1960, after appearing before a Board of Medical Survey, which 
found that his traumatic visual defect which had existed 
prior to service was a permanent disability and rendered him 
unfit for duty.  The medical survey report contains no 
reference to foot pathology.  

When the veteran filed his claim in November 1983 he reported 
that his feet had been treated at Homestead Hospital in 1964 
and at the Soledad Prison Hospital in 1962 and 1963.  The RO 
requested information from both sources.  Soledad Prison did 
not respond.  Homestead Hospital responded with a statement 
that they had no record of any treatment for his feet, but 
furnished a report of the veteran's admission in December 
1965 for head trauma sustained in a recent automobile 
accident.  The clinical records contain no reference to foot 
symptoms, complaints or findings.  The veteran submitted a 
statement from his mother to the effect that he had received 
a medical discharge from service due to problems with his 
feet and legs. She reported that the service did not fix her 
son's feet and legs, and that when he returned from service 
any time he walked very far, or stood too long at work, there 
was swelling from his feet to his knees.  There is no other 
contemporaneous medical evidence suggesting the existence of 
foot problems.  

After the RO denied the claim in February 1984 and notified 
the veteran of the decision that month, there was no further 
communication from the veteran until November 1997.  In his 
June 1998 notice of disagreement with the RO's decision that 
he had not reopened his claim, the veteran reported that he 
never had any problem with his feet prior to service but that 
since service he has not been able to run correctly or 
efficiently.  In his substantive appeal received in February 
1999, he argued that the reason he was discharged from the 
service was that he was unable to run correctly; that on 
discharge he did not realize he was eligible for benefits; 
and that he had attempted to contact the VA numerous times 
but personal problems beyond his control prevented this.  In 
April 1999, the veteran further informed the RO that he had 
no additional evidence to submit.  

Nevertheless, in an attempt to further develop the claim, the 
RO requested treatment information from San Francisco General 
Hospital and from VA medical facilities in Pittsburgh, 
Pennsylvania, because the veteran listed these as providers 
of medical treatment he had received.  In September 1999 and 
December 1999, respectively, each facility reported that 
searches revealed that no records had been found for the 
veteran.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2000).  
Also, for the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  

The RO's decision of February 1984 denying service connection 
for a bilateral foot disorder became final when it was not 
appealed within a year.  38 U.S.C.A. § 7105.  That is the 
last final decision on the claim.  In order to reopen a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  

In this case, although the veteran visited sick bay on 
numerous occasions during his brief service with foot 
complaints, examination of his feet by an orthopedic 
specialist in June 1970 showed perfectly normal foot 
architecture throughout, with normal calluses and shoe wear 
indicators.  It was commented that there was nothing to do 
for him, clearly because nothing was wrong.  When the veteran 
returned the following month, the orthopedist termed the 
veteran fit for duty, found absolutely nothing wrong with the 
veteran's feet to warrant his complaints, and suggested that 
the veteran should be considered a malingerer if he persisted 
in sick bay visits.  

The veteran was separated from service pursuant to the action 
of a Board of Medical Survey.  The survey board's finding 
were limited to an evaluation of a visual disability which 
preexisted service, they did not consider any foot symptoms, 
complaints or disability, contrary to what the veteran has 
stated.  The objective evidence clearly demonstrates that the 
veteran was not discharged from service because of any foot 
disability as has been contended.  In addition to the fact 
that the service medical records do not reflect the presence 
of any chronic foot disorder during service, there is no post 
service evidence reflecting any foot disorder which might be 
attributed to service.  Inasmuch as evidence of an injury, a 
chronic disease or a diagnosed disability during service is 
required for a grant of service connection, the RO properly 
denied the veteran's claim.  Further, on the question of 
whether the veteran has submitted new and material evidence 
to reopen the claim, the veteran submitted nothing of 
substance in conjunction with his current claim and has 
conceded that he had no evidence to submit which would 
support the claim.  The RO even utilized treatment 
information furnished by the veteran in an attempt to assist 
the veteran by further developing the claim.  Those attempts, 
involving San Francisco General Hospital and VA medical 
facilities in Pittsburgh, Pennsylvania, were to no avail.  On 
the basis of these facts, the conclusion must be made that no 
new and material evidence has been submitted to reopen the 
claim for service connection for a bilateral foot disorder.  

Although the veteran had recorded foot complaints in service, 
there is no objective basis for concluding that a chronic 
foot disability was manifest in service.  Nothing added to 
the record since service, including following the denial of 
the claim by the RO in February 1984, raises any likelihood 
of any change in that conclusion.  

To the extent that the statements from the veteran could be 
construed as new evidence, they are immaterial because they 
do not constitute competent evidence upon which to confirm 
that the initial manifestations of a chronic bilateral foot 
disability were in service.  The reason for this is that lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  While the veteran or other 
lay person may comment on displayed symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

In the aggregate, the Board concludes that there remains no 
post-service evidence of record objectively supportive of any 
bilateral foot disorder which has been linked to the 
veteran's active duty service.  The basis for the denial of 
the claim remains that, although the veteran was evaluated 
during service for foot symptoms, no chronic foot disorder 
was manifested during service.  Further, it has been 
established that his feet were not a factor in his service 
discharge pursuant to a decision by a Board of Medical 
Survey.  No objective evidence has been presented since the 
February 1984 decision which would support a conclusion that 
the veteran's complaints in service were representative of a 
chronic bilateral foot disorder, or that he even has any foot 
disability currently.  

The RO's action was appropriate based on the evidence of 
record.  No new and material evidence has been presented 
since February 1984 which would warrant reopening the claim.  
In comparing the evidence available at the time of the 
February 1984 decision with that subsequently presented, the 
pertinent factual situation regarding the claim for service 
connection remains essentially the same.  The objective 
evidence reflects that there is no clinical confirmation for 
a finding that a chronic bilateral foot disability existed 
during service or that one exists now which is of service 
origin.  

Inasmuch as no objective evidence has been presented since 
February 1984 which would change the outcome of the decision 
made then, no new and material evidence has been presented to 
reopen the claim.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996).  In this regard, the above discussion informs the 
appellant of the steps he needs to fulfill in order to reopen 
his claim, and an explanation why his current attempt to 
reopen the claim must fail.  38 C.F.R. § 3.400(g) (2000).  

As emphasized by the representative, during the pendency of 
the veteran's appeal the Veterans Claims Assistance Act of 
2000 (VCAA) became effective.  While the VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, the VCAA does not require that a claim  which have 
previously been disallowed be reopened except where new and 
material evidence is presented or secured.  Inasmuch as new 
and material evidence has not been submitted, the VCAA does 
not apply to this case.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2099-2100 (2000) 
(to be codified at 38 U.S.C.A. § 5103A(f).  Also, the benefit 
of the doubt doctrine does not apply here because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral foot disability, the appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

